DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 5, Line 13: The meaning of “…aluminum, polymer material or polyamide…” is unclear. Adding a comma after “polymer material” is suggested.
Page 5, Line 20: The meaning of “…centrifugal, axial or helical…” is unclear. Adding a comma after “axial” is suggested.
Page 5, Line 30: The meaning of “plastics material” is unclear. Substituting “plastic materials” for “plastics material” is suggested.
Page 6, Lines 31-32: The meaning of “…opening 40 opens out…appears to contradict the figures. Removing “out” or substituting “in” for “out” is suggested.
Page 10, Line 19: The meaning of “plastics material” is unclear. Substituting “plastic materials” for “plastics material” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20170120743 A1 I) in view of Ott et al. (US 20150322820 A1 I) (hereafter “Ott”) and further in view of Yan et al. (GB 2534656 A I) (hereafter “Yan”). Regarding Claim 1, Dudar teaches the first and last elements of the claim (hereafter (1a) and (1e), respectively) but does not teach the second, third, or fourth elements (hereafter (1b), (1c), and (1d), respectively). Ott teaches (1b) and (1c); Yan teaches (1d). Dudar teaches
(1a), a ventilation device configured to generate an air flow in the direction of a motor vehicle heat exchanger (Figure 2, Reference Character 92, below; Paragraph 0026: “Engine system…may include an electric fan 92 for directing cooling airflow toward the…engine system components…The engine cooling fan may be coupled to radiator 80 in order to maintain airflow through radiator 80 when vehicle 102 is moving slowly or stopped while the engine is running.”);
(1e), at least one duct being mounted so as to be orientable between a closed position and an open position, the device being configured to allow more air to pass through in the open position than in the closed position (Figure 4, Reference Characters 114 and 408, below; Paragraph 0038: “Grille shutters 114 may be positioned between fully open position and a fully 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Dudar)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Dudar)
	As indicated above, Dudar teaches (1a) and (1e) but does not teach (1b) or (1c). Ott teaches
	(1b), ducts spaced-apart from each other (Figure 3, below; Paragraph 0048: “Referring to FIGS. 3 and 4, the fluid conduit 40 may have a generally tubular sidewall 54 that forms a fluid flow path 56. This fluid flow path 56 extends longitudinally along the centerline 44 through the fluid conduit 40 between the first end 46 and the second end 48…”), and Paragraph 0038: “the fluid delivery system…may also be configured to deliver the fluid to a plurality of components 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Ott)
It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the ventilation device of Dudar to incorporate ducts spaced apart as shutters as taught by Ott. Doing so would enable the shutter duct to “deliver fluid to a component” as recognized by Ott (Paragraph 0037).
(1c), at least one air manifold having orifices, each duct leading at one of its extremities into a separate orifice of the air manifold (Paragraph 0041: “The fluid circuit…includes a plurality of fluid couplings…and at least one shrouded conduit 38. Each of the couplings…includes one or more coupling devices, which form a fluid flow path through which the fluid may be directed between respective components. Examples of a coupling device include, but are not limited to, a conduit (e.g., a pipe, hose or duct), a manifold, a splitter, a valve, a regulator, a meter and a filter.”).

	As indicated above, the combination of Dudar and Ott teaches (1a), (1b), (1c), and (1e) but does not teach (1d). Yan teaches
	(1d), each duct being provided with at least one opening for ejecting an air flow passing through said duct, the opening being separate from the extremities thereof and situated outside the air manifold (Figures 1 and 11, below; Paragraph 0081: “The first portion 16 provides a longitudinally extending end piece to the housing and acts as leading edge 4. In the first embodiment, the ends 44 of the first portion define outer walls of the nozzles 10a and 10b. These ends 44 of the first portion are approximately adjacent to the opposing internal surface edges 22 of the second portion.”) and Paragraph 0077: “With reference to Figure 11, the second portion 18 may have a maximum external depth D2 which is less than the maximum internal depth D1 of the first portion 16, such that the upstream end of the second portion fits within the downstream end of the first portion, at least in part, thereby forming the nozzles 10a and 10b and defining the internal chamber 12.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation device of Dudar to include an opening for ejecting air as taught by Yan. Do so would “induce air from outside the housing to flow in the direction of the trailing edge” as recognized by Yan (Paragraph 7).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
                    
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

		               (Yan)					(Yan)
Regarding Claim 2, Dudar teaches that at least two ducts are mounted in an orientable manner and are configured to be transferred into the closed position and into the open position independently of one another (Paragraph 0034: “In some embodiments, all grille shutters 114 may be moved in coordination by the controller 12. In other embodiments, grille shutters 114 
Regarding Claim 3, Dudar teaches all the ducts (are) mounted in an orientable manner (Dudar Figure 4, above; Paragraph 0050: “The grille shutter 114 may rotate about a central axis of the vane and the second shaft 308...The grille shutter 114 may rotate between a fully closed to a fully open position defined by a vertical axis 410 and lateral axis 412...”).
Regarding Claim 4, Dudar teaches ducts [that] are positioned relative to one another so as to block an air flow in the closed position and so as to allow an air flow to circulate in the open position (Dudar Figure 4, above; Paragraph 0056: “During normal operation, [the] AGS [active grille shutter] may be fully open when the engine is off. When starting a cold engine, the controller…may command the AGS to remain closed for a duration to allow for the engine to warm and reach efficient operating temperatures more quickly, which can aid in reducing fuel consumption and engine emissions. [The] Controller…may also command the AGS to close to block airflow through the grille when the engine is cool and engine loads are low, which can aid in reducing vehicle drag and fuel consumption.”).
Regarding Claim 5, Dudar teaches [that] the ducts are substantially rectilinear tubes that are mutually parallel and aligned so as to form a row of tubes (Dudar Figure 2, above; Paragraph 0045: “…rotating the grille shutter 114…may rotate the other linked grille shutters by the same amount. In this way, the AGS motor…may adjust multiple grille shutters 114 or groups of grille shutters together and in parallel with one another.”).
Regarding Claim 6, Dudar teaches a means for controlling the orientation of each orientable duct (Dudar Figure 4, above; Paragraph 0015: “A percentage opening of the AGS [active grille shutters] may be adjusted based on engine operating conditions in order to increase 
	Regarding Claim 7, Dudar teaches [that] the control means comprise an actuator and/or a linkage (Dudar Figure 4, above; Paragraph 0030: “…[the] controller may communicate with various actuators 32, which may include…AGS system actuators (such as AGS vanes, an AGS motor, and the like)...”  and Paragraph 0045: “…the grille shutter 114 shown in FIG. 4 may be mechanically linked (e.g., via a linkage) to additional grille shutters positioned vertically above and/or below the grille shutter 114. As such, rotating the grille shutter 114 shown in FIG. 4 may rotate the other linked grille shutters by the same amount. In this way, the AGS motor 202 may adjust multiple grille shutters 114 or groups of grille shutters together and in parallel with one another.”).
Regarding Claim 8, the combination of Dudar and Ott teaches a ventilation device configure to generate an air flow in the direction of a motor vehicle of a motor vehicle comprising ducts and a manifold but does not teach a leading edge, a trailing edge, two profiles, and an opening. Yan teaches all three elements of Claim 8 (hereafter (8a), (8b), and (8c), respectively). Yan teaches
(8a), each duct has a section comprising: a leading edge, a trailing edge on the opposite side from the leading edge (Yan Figure 1, Reference Characters 4 and 6, above; Paragraph 0047: 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation device of Dudar to incorporate a leading edge and trailing edge. The use of an aerodynamic shape would “minimise the occurrence of air turbulence, reduce air resistance and reduce any drop in pressure, as air flows through the internal chamber and through the nozzles” as recognized by Yan (Paragraph 80).
(8b), a first and a second profile that each extend between the leading edge and the trailing edge, said at least one opening in the duct being in one of the first and second profiles (Yan Figure 11, Reference Characters 18, D1, and D2, above; Paragraph 0077: “With reference to Figure 11, the second portion 18 may have a maximum external depth D2 which is less than the maximum internal depth D1 of the first portion 16, such that the upstream end of the second portion fits within the downstream end of the first portion, at least in part, thereby forming the nozzles 10a and 10b…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation device of Dudar to incorporate the opening in the duct into one of the profiles as taught by Yan. Doing so would “form the nozzles” and define the “internal chamber” as recognized by Yan (Paragraph 0077). Note that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation device of Dudar to include an opening that would enable air to flow along a portion of one of the profiles. Doing so would “direct air received from within the housing over the respective opposing external surface towards the trailing edge, to induce air from outside the housing to flow in the direction of the trailing edge.” As recognized by Yan (Paragraph 7).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20170120743 A1 I) in view of Ott (US 20150322820 A1 I), further in view of Yan (GB 2534656 A I), and further in view of Jeong (US 20170072783 A1 I). Regarding Claim 9, the combination of Dudar, Ott, and Yan teaches a ventilation device configured to generate an air flow in the direction of a motor vehicle heat exchanger but does not teach an overmolded lip. Jeong teaches, on at least one duct, an overmolded lip configured to come, in the closed position, into contact with an adjacent duct (Figures 2 and 4, Reference Character 120, below; Paragraph 0034: “…one surface of the overlapping component 23 may be coupled with a pad member 120 to improve a seal between the air flaps 20. The pad member 120 may be a rubber pad but plastic resin or silicon material or the like may also be used provided the material improves the seal.”).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Jeong)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Jeong)
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20170120743 A1 I) in view of Ott (US 20150322820 A1 I) and further in view of Yan (GB 2534656 A I). Regarding Claim 10, the combination of Dudar, Ott, and Yan teach all six elements of the claim (hereafter (10a), (10b), (10c), (10d), (10e), and (10f), respectively). 
Dudar teaches 
(10a), a heat exchange module for a motor vehicle, comprising a ventilation device (Figure 1, Reference Characters 80, 92, 110, 112, 114, 115, and 116, below; Paragraph 0133: “…a vehicle system…FIG. 1, including the CAC [charge air cooler][consisting of a]…radiator 80, electric fan 92…AGS [active grille shutter] system 110, and associated ambient airflow 116… configured to adjust the amount of airflow received through grille 112…the AGS system 110 may be an active grille shutter system comprising a single group of one or more grille shutters 114.” and Paragraph 0035: “[The] AGS system may include one or more AGS position sensors 115 located in close proximity to the grille shutters 114.”). Ott teaches
(10b), ducts spaced-apart from each other (see Claim Element (1b), above); and
(10c), at least one air manifold having orifices, each duct leading at one of its extremities into a separate orifice of the air manifold (see Claim Element (1c), above). Yan teaches
(10d), each duct being provided with at least one opening for ejecting an air flow passing through said duct, the opening being separate from the extremities thereof and situated outside the air manifold (see (1d), above). Dudar teaches

(10f), heat exchanger, the ventilation device and the heat exchanger being positioned relative to one another such that an air flow set in motion by the ventilation device supplies the heat exchanger with air (Figure 1, Reference Character 80, below; Paragraph 0019: “The CAC may be an air-to-air or air-to-water heat exchanger…”).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Dudar)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US 20170120743 A1 I) in view of Ott (US 20150322820 A1 I) and further in view of Yan (GB 2534656 A I). Regarding Claim 11, the combination of Dudar, Ott, and Yan teach all seven elements of the claim (hereafter (11a), (11b), (11c), (11d), (11e), (11f), and (11g), respectively). Dudar teaches
(11a), a ventilation device configured to generate an air flow in the direction of a motor vehicle heat exchanger (see (1a), above). 

(11c), spaced apart from one another (see Claim Element (1b), above); and 
(11d), at least one air manifold having orifices, each aerodynamic tube leading at one of its extremities into a separate orifice of the air manifold (see Claim Element (1c), above; note that the substitution of “aerodynamic tubes” for “ducts” in this claim element is taught by Yan as described in (11b), above). Yan teaches
(11e), each tube being provided with at least one opening for ejecting an air flow passing through said tube, the opening being separate from the extremities thereof and situated outside the air manifold (see Claim Element (1d), above; note that the substitution of “aerodynamic tubes” for “ducts” in this claim element is taught by Yan as described in (11b), above). Dudar teaches
(11f), aerodynamic tubes being mounted so as to be orientable between a closed position and an open position (see Claim Element (1e), above; note that the substitution of “aerodynamic tubes” for “ducts” in this claim element is taught by Yan as described in (11b), above); and
(11g), the ventilation device being configured to vary the flow rate of air that passes through each air inlet in which the ventilation device is mounted and that arrives at the heat exchanger, based on the orientation of the orientable tubes (Figure 4, above; Paragraph 0015: “The motor may then adjust the AGS [active grille system] into the commanded position. Different grille shutter positions are shown at FIG. 4 with respect to an opening angle of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618